    Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 1 of 10



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

GARY EVANS,

                                      Plaintiff,
       vs.                                                          1:19-CV-805
                                                                    (MAD/CFH)

EPIMED INTERNATIONAL,

                              Defendant.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

GARY EVANS
Plaintiff pro se

BOND, SCHOENECK & KING                               MICHAEL D. BILLOK, ESQ.
PLLC - ALBANY                                        ERIC M. O'BRYAN, ESQ.
22 Corporate Woods Blvd., Suite 501
Albany, New York 12211
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       On July 8, 2019, Plaintiff pro se commenced this action against Defendant, alleging

violations of Title VII of the Civil Rights Act of 1964 ("Title VII"). See Dkt. No. 1. Upon initial

review, Plaintiff's complaint was dismissed with the opportunity to amend. See Dkt. Nos. 6, 9.

On October 21, 2019, Plaintiff filed an amended complaint alleging violations of Title VII and his

employment agreement with Defendant. See Dkt. No. 8 at 2-3. On March 13, 2020, Defendant

moved to dismiss Plaintiff's complaint in its entirety. See Dkt. No. 22. For the following reasons,

Defendant's motion is granted.
     Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 2 of 10



                                        II. BACKGROUND

       Plaintiff alleges that throughout the course of his employment with Defendant, he was

subjected to a hostile work environment and ultimately terminated because of his race. See Dkt.

No. 8 at 3. Specifically, Plaintiff alleges that his supervisor, Larry Kane, repeatedly made racially

charged comments and threats to Plaintiff. See id. Plaintiff alleges that Mr. Kane repeatedly

referred to Plaintiff as "chocolate chip," "oreo," and "jumanji." See id. at 3-4. Plaintiff further

alleges that Mr. Kane once stated "[h]ey look at 'jumanji' go, great fucking tool, every white man

should own one." See id. at 4. On another occasion, Mr. Kane allegedly stated "smile 'jumanji' I

can't see ya." Id. Plaintiff alleges that he was terminated by Mr. Kane after calling into work sick

on January 17, 2018. See id.

       Defendant moves to dismiss Plaintiff's complaint for failure to exhaust his administrative

remedies. See Dkt. No. 22-1 at 8. Specifically, Defendant claims that Plaintiff never satisfied the

Title VII requirement that he file a charge "under oath or affirmation" within 300 days of the

alleged act. See id. at 9-10. In the alternative, Defendant argues that Plaintiff's allegations, even if

true, would not rise to the level of a hostile work environment or create an inference that his

termination was due to his race. See id. at 11.

       In support of its motion to dismiss, Defendant attaches a number of documents which it

obtained as a result of a Freedom of Information Act request to the EEOC. See Dkt. No. 22-1 at

8-9. The Court takes judicial notice of these documents and considers them in its review of

Defendant's motion to dismiss.1 These documents reveal that after Plaintiff filed his initial


       1
         In deciding a motion to dismiss, the Court may take judicial notice of, and rely upon,
public documents or matters of public records. See, e.g., Casey v. Odwalla, Inc., 338 F. Supp. 3d
284, 294 (S.D.N.Y. 2018) (collecting cases); Porrazzo v. Bumble Bee Foods, LLC, 822 F. Supp.
2d 406, 411 (S.D.N.Y. 2011) (judicial notice of "publicly available documents" permitted).
                                                                                            (continued...)
                                                   2
     Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 3 of 10



complaint of discrimination, the EEOC sent him a formal charge for his execution. See Dkt. No.

22-2 at 7. Having received no response, the EEOC closed Plaintiff's charge of discrimination on

April 3, 2019, and issued Plaintiff a notice of dismissal. See id. at 5, 7. However, on April 23,

2019, the EEOC received Plaintiff's verified charge, which Plaintiff claims to have mailed on

April 10, 2019. See id. at 7; see also Dkt. No. 26 at 7.

                                         III. DISCUSSION

A.     Legal Standard

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are

neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico v.

Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d

147, 152-53 (2d Cir. 2002)).




       1
           (...continued)
Courts routinely take judicial notice of filings and determinations in EEOC investigations. Smith
v. New York City Dep't of Educ., No. 18-CV-8545, 2019 WL 6307471, *1 n.2 (S.D.N.Y. Nov. 22,
2019) (collecting cases).
                                                  3
     Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 4 of 10



        To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," see id. at 555 (citation omitted), and present claims that are

"plausible on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability

requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely

consistent with' a defendant's liability, it 'stops short of the line between possibility and

plausibility of "entitlement to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557, 127 S. Ct. 1955).

Ultimately, "when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims

across the line from conceivable to plausible, the[ ] complaint must be dismissed[,]" id. at 570.

        In deciding a motion to dismiss, the court may consider "documents attached to, or

incorporated by reference in the Complaint, and matters of which judicial notice may be taken[.]"

Thomas v. Westchester Cty. Health Care Corp., 232 F. Supp. 2d 273, 275 (S.D.N.Y. 2002) (citing

Leonard F. v. Israel Discount Bank of New York, 199 F.3d 99, 107 (2d Cir. 1999)) (other citation

omitted). "Documents that are integral to plaintiff's claims may also be considered, despite

plaintiff's failure to attach them to the complaint." Id. (citing Cortec Indus., Inc. v. Sum Holding,

L.P., 949 F.2d 42, 46-48 (2d Cir. 1991)).

B.      Application

        1. Exhaustion of Administrative Remedies



                                                    4
     Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 5 of 10



          It is well-established that before filing a Title VII claim in federal court, a plaintiff needs

to first exhaust all of his or her administrative remedies. See Holtz v. Rockefeller & Co., 258 F.3d

62, 82-83 (2d Cir. 2001) (citing 42 U.S.C. § 2000e-5(e) (2001)) (other citations omitted). In order

to comply with Title VII's administrative exhaustion requirements, a charge of discrimination or

harassment generally must be filed with the EEOC within 180 days of the alleged unlawful

employment practice or condition. See 42 U.S.C. § 2000e-5(e)(1). In states in which a state or

local agency has overlapping authority to investigate such claims, the plaintiff's filing deadline is

extended to 300 days. See id. Since New York has its own employment discrimination agency, a

plaintiff filing discrimination or harassment charges with the EEOC must meet the 300-day filing

deadline. See Morales v. New York State Dep't of Labor, 865 F. Supp. 2d 220, 239 (N.D.N.Y.

2012) (citing Pikulin v. City Univ. of N.Y., 176 F.3d 598, 599 (2d Cir. 1999) (per curiam)).

          "Charges shall be in writing under oath or affirmation[.]" 42 U.S.C. § 2000e-5(b). If the

plaintiff does not provide the oath or affirmation with the initial charge, he may cure the

deficiency by subsequently submitting a signed and verified EEOC complaint. See Edelman v.

Lynchburg Coll., 535 U.S. 106, 118-19 (2002). "The regulations do not specify the time limit to

file such an amendment, but courts generally allow amendment until the EEOC closes its

investigation." Cherry v. New York City Hous. Auth., No. 15-CV-6949, 2017 WL 4357344, *10

(E.D.N.Y. Sept. 29, 2017) (citing Cooper v. Xerox Corp., 994 F. Supp. 429, 433-35 (W.D.N.Y.

1998)).

          Here, the record indicates that Plaintiff sent his verified complaint to the EEOC after it had

closed his case. See Dkt. No. 22-2 at 7. Because the EEOC had already closed its investigation,

Plaintiff's subsequently submitted verified complaint cannot relate back to his original filing. See

Cherry, 2017 WL 435744, at *10. Therefore, Plaintiff's claim is time-barred. However, Plaintiff

                                                      5
     Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 6 of 10



argues that the EEOC's deadline should be subject to equitable tolling because his incarceration

prevented him from submitting the verified complaint in a timely manner. See Dkt. No. 26 at 8-9.

       2. Equitable Tolling

       The 300-day limitations period is not a jurisdictional prerequisite to suit in federal court; it

is "a requirement that, like the statute of limitations, is subject to waiver, estoppel and equitable

tolling[.]" Mauro v. Bd. of Higher Ed., 658 F. Supp. 322, 323 (S.D.N.Y. 1986) (quoting Zipes v.

Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)). Equitable tolling is only appropriate in

"'rare and exceptional circumstance[s],' such as when a party 'is prevented in some extraordinary

way from exercising his rights.'" Cherry v. City of New York, 381 Fed. Appx. 57, 59 (2d Cir.

2010) (quotation omitted). "In determining if equitable tolling should apply, the court should

consider whether the plaintiff (1) has acted with reasonable diligence during the time period he

seeks to have tolled and (2) has proved extraordinary circumstances justifying application of the

doctrine." Id. (citation omitted). In this circuit, "equitable tolling is not warranted merely because

a plaintiff is in prison." Taylor v. Direct, No. 12-CV-2084, 2012 WL 6053712, *5 (S.D.N.Y.

Dec. 5, 2012) (citing Walker v. Jastremski, 159 F.3d 117, 119 (2d Cir. 1998)) (other citations

omitted); see also Perry v. Sony Music, 462 F. Supp. 2d 518, 520 (S.D.N.Y. 2006) (citing Walker,

159 F.3d at 119).

       Here, the EEOC closed Plaintiff's charge of discrimination on April 3, 2019, and issued

Plaintiff a notice of dismissal. See Dkt. No. 22-2 at 5, 7. Plaintiff's verified charge, which he

claims to have sent on April 10, 2019, following his release from prison, was not received by the

EEOC until April 23, 2019, after the investigation had already been closed. See id. at 7; see also

Dkt. No. 26 at 7. Plaintiff argues that he was unaware that he needed to submit a verified



                                                   6
     Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 7 of 10



complaint because of his incarceration, but that he mailed the complaint only two days after

receiving notice of the EEOC's dismissal. See Dkt. No. 26 at 7, 9.

       Initially, the Court notes that there is no indication that Plaintiff complied with the EEOC's

requirement to notify the commission of a change of address or prolonged absence from the listed

address. See 29 C.F.R. § 1601.7(b). This failure alone often serves as a basis for courts to reject

equitable tolling arguments in such instances. See Taylor, 2012 WL 6053712, at *5 n.16

(collecting cases). Additionally, Plaintiff provides no justification for his delayed submission of

the verified complaint other than his imprisonment. Finally, Plaintiff does not allege that, during

his incarceration, he made any attempts to check on the status of his claim before the EEOC.

Thus, he has failed to demonstrate extraordinary circumstances justifying application of equitable

estoppel. See id. at *5.

       Accordingly, the Court grants Defendant's motion to dismiss on this ground.

       3. Title VII Claims

       In the alternative, Defendant argues that Plaintiff has failed to set forth a plausible cause of

action for racial discrimination. See Dkt. No. 27 at 6. Specifically, Defendant argues that

Plaintiff has failed to allege causation between Mr. Kane's alleged racial slurs and Plaintiff's

termination, and has failed to allege that he was treated differently than similarly situated

individuals. See id. As to Plaintiff's hostile work environment claim, Defendant argues that

Plaintiff's allegations lack the specificity required to establish that the conduct was severe or

pervasive. See id. at 13-14.

       "To establish a prima facie case of discrimination under Title VII, a plaintiff must

demonstrate: (1) membership in a protected class; (2) satisfactory job performance; (3) an adverse

employment action; and (4) circumstances surrounding the employment action that give rise to an

                                                   7
     Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 8 of 10



inference of discrimination." Fahrenkrug v. Verizon Servs. Corp., 652 Fed. Appx. 54, 56 (2d Cir.

2016) (citations omitted).

       In his response to Defendant's motion, Plaintiff alleges that Mr. Kane referred to him as

"jumanji" and said that if he did not work faster, he would be fired. See Dkt. No. 26 at 8.

Plaintiff argues that this comment, in conjunction with the fact that Mr. Kane is the one who

ultimately terminated Plaintiff, gives rise to an inference of discrimination. See id. Further,

Plaintiff alleges that he was Defendant's only non-Caucasian employee and was the only employee

threatened with termination. See id. at 10. However, in his complaint, Plaintiff alleges only that

he was fired after calling in sick to work and that his supervisor had threatened him with

termination if he did not work faster. See Dkt. No. 8 at 4. These allegations do not give rise to an

inference of discrimination based on Plaintiff's race. Therefore, Plaintiff's discrimination action

regarding his termination is dismissed.

       "To state a hostile work environment claim in violation of Title VII, a plaintiff must plead

facts that would tend to show that the complained of conduct: (1) 'is objectively severe or

pervasive, that is, . . . the conduct creates an environment that a reasonable person would find

hostile or abusive'; (2) creates an environment 'that the plaintiff subjectively perceives as hostile

or abusive'; and (3) 'creates such an environment because of the plaintiff's [race].'" Patane v.

Clark, 508 F.3d 106, 113 (2d Cir. 2007) (quotation omitted). The standard for establishing a

hostile work environment is high, Terry v. Ashcroft, 336 F.3d 128, 148 (2d Cir. 2003), and such a

claim cannot be based upon vague, unsupported allegations. Thomas v. Bergdorf Goodman, Inc.,

No. 03-CV-3066, 2004 WL 2979960, *8 (S.D.N.Y. Dec. 22, 2004).

       Plaintiff must plausibly allege both objective and subjective elements, i.e., that the conduct

alleged is so severe and pervasive as to create an environment that "would reasonably be

                                                   8
     Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 9 of 10



perceived, and is perceived, as hostile or abusive[.]" Harris v. Forklift Sys., Inc., 510 U.S. 17, 22

(1993) (citation omitted). The Supreme Court has held that a work environment's hostility should

be assessed based on the "totality of the circumstances[.]" Patane, 508 F.3d at 113 (citing Harris,

510 U.S. at 23). Factors to consider in assessing the totality of the circumstances include: "(1) the

frequency of the discriminatory conduct; (2) its severity; (3) whether it is threatening and

humiliating, or a mere offensive utterance; and (4) 'whether it unreasonably interferes with an

employee's work performance.'" Id. (quoting Harris, 510 U.S. at 23). With respect to the

frequency of the alleged conduct, it is not only how long the conduct lasts, but also the

offensiveness of the actions that should be considered in determining whether such actions are

pervasive. See Carrero v. New York City Hous. Auth., 890 F.2d 569, 578 (2d Cir. 1989).

Isolated, minor episodes of harassment do not, however, merit relief. See Torres v. Pisano, 116

F.3d 625, 631 (2d Cir. 1997); see also Ferguson v. New York City Transit Auth., No. 01-CV-

1259, 2005 WL 3149524, *9 (E.D.N.Y. Nov. 23, 2005) (holding that the plaintiff's claims, which

occurred three months apart, were not severe or pervasive). "[F]or racist comments, slurs and

jokes to constitute a hostile work environment, there must be more than a few isolated incidents of

racial enmity, meaning that instead of sporadic slurs, there must be a steady barrage of

opprobrious racial comments." Chick v. County of Suffolk, 546 Fed. Appx. 58, 59 (2d Cir. 2013)

(quotation omitted).

       In his complaint, Plaintiff alleges his supervisor, Mr. Kane, repeatedly referred to him

using racial slurs such as "chocolate chip," "oreo," and "jumanji." See Dkt. No. 8 at 3-4. In his

opposition to Defendant's motion, Plaintiff claims that he was repeatedly subjected to these

comments on a daily basis from 2014 to 2018. See Dkt. No. 26 at 8, 10. Plaintiff further alleges

that at one point, Mr. Kane said to another employee "hey look at 'jumanji' go, great fucking tool,

                                                  9
    Case 1:19-cv-00805-MAD-CFH Document 29 Filed 05/14/20 Page 10 of 10



every white man should own one." See Dkt. No. 8 at 4. Drawing all reasonable inferences in

Plaintiff's favor, as the Court must, the Court finds that Plaintiff's allegations would be sufficiently

specific to survive a motion to dismiss on this claim. See Watkins v. N.Y. City Transit Auth., No.

16-CV-4161, 2018 WL 895624, *5 (S.D.N.Y. Feb. 13, 2018). However, for the reasons described

above, Plaintiff's claims must still be dismissed as time-barred.

                                         IV. CONCLUSION

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendant's motions to dismiss (Dkt. No. 22) is GRANTED; and the

Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: May 14, 2020
       Albany, New York




                                                  10
